Filing Date: 09/19/2019
Claimed Priority Date: 04/05/2017 (Divisional of 15/479,983 now PAT 10,541,206)
    03/22/2016 (Divisional of 15/076,878 now PAT 9,837,355)
Applicants: Briggs et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 05/18/2021.

Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 05/18/2021, responding to the Office action mailed on 02/23/2021, has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this application are claims 1-20, with claim 3, 4, 11, and 15-20 standing withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim.

Response to Amendment

Applicant’s amendments to Drawings and Claims have overcome the objections to Drawings and the claim rejections under 35 U.S.C. 112, respectively, as previously presented in the Non-Final Office action mailed on 02/23/2021. Accordingly, the 
Applicant’s amendments to Claims have failed to overcome the claim rejections under Nonstatutory Double Patenting, as previously presented in the same Office action. Accordingly, the previous claim rejections under Nonstatutory Double Patenting stand, as detailed below.
Applicant’s amendments to Claims have failed to overcome the claim rejections under 35 U.S.C. 102 and 35 U.S.C. 103, as previously presented in the same office action. Accordingly, the previous claim rejections under 35 U.S.C. 102 and 35 U.S.C. 103 stand, as detailed blow.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.








Claims 1-2 and 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, and 7 U.S. Patent No. 10,541,206.

Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent, and is a broader statement of the invention for which the patent was granted.
Claim 1 of patent No. 10,541,206 anticipates claim 1 of the instant invention.
Claim 1 of patent No. 10,541,206 anticipates claim 2 of the instant invention.
Claims 1 and 3 of patent No. 10,541,206 anticipate claim 5 of the instant invention.
Claims 1 and 4 of patent No. 10,541,206 anticipate claim 6 of the instant invention.
Claims 1 and 5 of patent No. 10,541,206 anticipate claim 7 of the instant invention.
Claims 1, 5, and 7 of patent No. 10,541,206 anticipate claim 8 of the instant invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



	
Claims 1, 2, 6-10, and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al.  (US2017/0194191).

Regarding Claim 1, Chen (see, e.g., Figs. 5A-B, and Par. [0039]) shows all aspects of the instant invention, including an electrical device comprising:
- a plurality of electrically conductive lines (e.g., conductive lines 120) on a substrate (e.g., substrate 100) that are positioned in an array having parallel lengths
- a plurality of air gaps (e.g., air gap 150) between the plurality of electrically conductive lines and in a same level as the plurality of electrically conductive lines, wherein one air gap of the plurality of air gaps is present between each adjacent pair of the plurality of adjacent electrically conductive lines
- a plurality of interconnects (e.g., via structures 160 of interconnect units 170) in electrical communication with said plurality of electrically conductive lines, wherein an exclusion zone for said plurality of interconnects is not present in said array of electrically conductive lines (e.g., air gaps 150 have continuous stripe shapes along the entirety of conductive lines 120, including proximate to via 160 landings, thus are devoid of exclusion zones)



















Regarding Claim 2, Chen (see, e.g., Figs. 5A-B, and Par. [0039]) shows that via structures 160 are fully landed on conductive lines 120. Therefore, Chen also shows that the plurality of interconnects (e.g., 160) do not enter the air gaps (e.g., 150).
Regarding Claim 6, Chen (see, e.g., Figs. 5A-B, and Par. [0030]) discloses that lines 120 can be conductive polysilicon. Accordingly, Chen implicitly shows that each of the plurality of electrically conductive lines (e.g., 120
Regarding Claim 7, Chen (see, e.g., Figs. 5A-B, and Par. [0030]) discloses that conductive lines 120 can be metal. Accordingly, Chen shows that each of the plurality of electrically conductive lines (e.g., 120) is comprised of a metal.
Regarding Claim 8, Chen (see, e.g., Figs. 5A-B, and Par. [0030]) shows that the metal of the electrically conductive lines 120 is present in trenches in a low-k dielectric material (e.g., low-k dielectric material 110/112).
Regarding Claim 9, Chen (see, e.g., Figs. 5A-B, and Par. [0035],[0039]) shows all aspects of the instant invention, including an electrical device comprising:
- a plurality of electrically conductive lines (e.g., conductive lines 120) on a substrate (e.g., substrate 100) that are positioned in an array having parallel lengths
- a plurality of air gaps (e.g., air gap 150) between the plurality of electrically conductive lines and in a same level as the plurality of electrically conductive lines, wherein one air gap of the plurality of air gaps is present between each adjacent pair of the plurality of adjacent electrically conductive lines
- a plurality of interconnects (e.g., via structures 160 of interconnect units 170) in electrical communication and self-aligned with said plurality of electrically conductive lines (see, Par. [0035], L. 16-24: via structures 160 are formed self-aligned to opening in landing mark 152 on conductive lines 120), wherein an exclusion zone for said plurality of interconnects is not present in said array of electrically conductive lines (e.g., air gaps 150 have continuous stripe shapes along the entirety of conductive lines 120, including proximate to via 160
Regarding Claim 10, see comments stated above in Par. 20 with regards to Claim 2, which are considered repeated here.
Regarding Claim 13, see comments stated above in Par. 21 with regards to Claim 6, which are considered repeated here.
Regarding Claim 14, see comments stated above in Par. 22-23 with regards to Claims 7 and 8, which are considered repeated here.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US2017/0194191) in view of Liu et al. (US7871922).

Regarding Claim 5, while Chen (see, e.g., Figs. 5A-B and Par. [0004]-[0006]) discloses that his inventions address the issue of RC delay from adjacent conductive lines in ultra large scale integration (ULSI), he is silent about any pitch value separating said adjacent conductive lines. Liu (see, e.g., Figs. 2B, 2J, and Col. 3, L. 44-53), on the other hand and in the same field of endeavor, teaches adjacent conductive lines 230 in sub-22nm technology and having air gaps 247 therebetween, wherein a pitch b between said conductive lines is, e.g., 30nm or more.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the claimed pitch between adjacent electrically conductive lines in the electrical device of Chen, because a pitch of at least 30nm is known in the semiconductor art as a pitch for air-gap-separated sub-22nm technology conductive lines, as suggested by Liu, and applying a known pitch to a known highly integrated arrangement of conductive lines would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007). Therefore, Chen in view of Liu teaches that a pitch separating adjacent ones of the plurality of electrically conductive lines in the plurality of electrically conductive lines ranges from 30 nm to 80 nm.
Regarding Claim 12, see comments stated above in Par. 32-33 with regards to Claim 5, which are considered repeated here.
Response to Arguments
Applicant’s arguments filed on 05/18/2021 with respect to the claims have been considered but have not been found persuasive:
The applicant argues:
“Chen relates to … conductive line 120’.” and “As can be seen, ….is formed in such an exclusion zone”. (See, Remark, Page. 9, L. 4 to Page 10., L. 4).
The examiner responds:
The examiner disagrees.  Applicant’s select excerpts and figures from the disclosure of Chen, relied upon in the arguments supra, are directed to a first preferred embodiment of Chen’s invention (see, Figs. 1A-4B and Par. [0030]-[0038]), wherein air gaps 150 within insulating material 110 and arranged in a same column are indeed physical separated from each other by landmark 152 of interconnect unit 170 and the underneath insulating material patterns 110 (see, e.g., Figs. 3C, 4A-B and Par. [0036], L. 51-58).   
However, the examiner’s rejections presented in the Non-Final office action mailed on 02/23/2021, and substantially repeated in the Office action above, are directed to a second and different preferred embodiment of Chen’s invention (see, Figs. 5A-B and Par. [0039]). In the second embodiment, landing mark 152 and insulating material patterns 110 separate, in a top view, the air gaps 150 arranged in same columns, with landing mark 152 being at a level above the plurality of conductive lines 120, and insulating material patterns 110 being at a level between the plurality of conductive lines and explicitly formed solely at the sides of the conductive lines, so that “the stripe shape of the air gaps 150 still remains”, rather than filling the entirety of the 

Conclusion








































THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul whose telephone number is (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814